Dismiss and Opinion Filed June 7, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00963-CV

 IN RE DAICO SUPPLY COMPANY AND GILBERTO BERCIAN, Relator

           Original Proceeding from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-18216

                         MEMORANDUM OPINION
                  Before Justices Pedersen, III, Carlyle, and Garcia
                          Opinion by Justice Pedersen, III
      In their November 6, 2020 petition for writ of mandamus, relators challenge

the trial court’s order granting real parties in interest’s motion for a continuance and

for a modified scheduling and pretrial order, to the extent the court required that the

third-party claims be tried separately from the other claims. On May 28, 2021, relator

filed an unopposed motion to dismiss, advising us that this original proceeding has

been rendered moot. We grant the motion and dismiss the petition.



      200963f.p05                           /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE